CONFLICT OF INTEREST — SCHOOL BOARD **** UNDER THE PROVISIONS OF 21 O.S. 1971 481 [21-481] TO 21 O.S. 1971 487 [21-487] AND 70 O.S. 1974 Supp., 6-122, [70-6-122] AN INDIVIDUAL IS NOT PROHIBITED FROM BEING ELECTED TO AND SERVING AS A MEMBER OF A SCHOOL BOARD WHERE SAID MEMBER'S HALF SISTER'S HUSBAND IS ALREADY EMPLOYED AS A TEACHER; NOR IS THE SCHOOL BOARD PROHIBITED FROM CONTINUING TO PAY THE SALARY OF SAID TEACHER AFTER HIS WIFE'S HALF BROTHER IS ELECTED TO THE SCHOOL BOARD. A TEACHER WHO HAS BEEN EMPLOYED FOR THREE YEARS OR MORE CAN CONTINUE TO BE EMPLOYEED AND HAVE HIS CONTRACT RENEWED WHILE HIS WIFE'S HALF BROTHER IS A MEMBER OF SAID BOARD.